The rescript says: "This is an action of replevin wherein the plaintiff seeks to recover certain goods and chattels to the value of $407.50. The plea is the general issue With a brief statement claiming title in the defendant."The jury by their verdict gave to the plaintiff seventeen of the items claimed, aggregating in value $361.50, and to the defendant five items, aggregating in value $46."The case is before the law court on both motion and exceptions by the defendant. The exceptions however, were waived in argument and the only question is whether the verdict of the jury is manifestly wrong."The evidence is voluminous, covering one hundred and eighty-three printed pages. There was a sharp conflict over nearly every *568one of the twenty-two articles in the schedule, but the questions involved were purely those of fact, which the jury, after seeing the witnesses and listening to the detailed evidence, were fully competent to decide. It was peculiarly a case for that tribunal, and while the evidence on some single item or items might seem from the cold type to preponderate in favor of the other party, yet after careful study of the entire case, we are unable to say that the° findings of the jury were clearly wrong. We are the more inclined to this view because it is doubtful if on the whole, a more satisfactory result, considering the nature of the case and of the conflicting evidence, would be reached if it were submitted to another jury.Motion and exceptions overruled. .Judgment on the verdict.”